                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    BONNIE LYNNE STROMBERG,                          Case No. 15-cv-04719-JST
                                                      Plaintiff,                         ORDER APPROVING REQUEST TO
                                   8
                                                                                         APPEAR BY TELEPHONE
                                                v.
                                   9
                                                                                         Re: ECF No. 236
                                  10    OCWEN LOAN SERVICING, LLC, et al.,
                                                      Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The Court hereby GRANTS Defendant Morgan Stanley Private Bank, N.A.’s request to

                                  14   appear by telephone at the hearing scheduled for April 18, 2019 at 2:00 P.M. Not less than

                                  15   twenty-four hours before the hearing, counsel shall contact the courtroom deputy at 415-522-2036

                                  16   or jstcrd@cand.uscourts.gov to provide a direct dial number at which counsel can be reached for

                                  17   the hearing.

                                  18          IT IS SO ORDERED.

                                  19   Dated: April 10, 2019
                                                                                      ______________________________________
                                  20
                                                                                                    JON S. TIGAR
                                  21                                                          United States District Judge

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
